Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT

SEVENTH AMENDMENT, dated as of March 6, 2015 (this “Agreement”), to the Credit
Agreement (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), dated as of March 7, 2013,
among LANDMARK APARTMENT TRUST HOLDINGS, LP (f/k/a LANDMARK APARTMENT TRUST OF
AMERICA HOLDINGS, LP), a Virginia limited partnership (the “Borrower”), LANDMARK
APARTMENT TRUST, INC. (f/k/a LANDMARK APARTMENT TRUST OF AMERICA, INC.), a
Maryland corporation and the other GUARANTORS from time to time party thereto,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower has requested an extension of the Maturity Date to
March 31, 2015.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth herein,

1.1 Definition of Maturity Date. The definition of “Maturity Date” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Maturity Date” means March 31, 2015.

1.2 Section 2.09(a). Section 2.09(a) of the Credit Agreement is hereby amended
and restated to read as follows:

(a) Intentionally Omitted.

1.3 Section 2.14. Section 2.14 of the Credit Agreement is hereby amended and
restated to read as follows:

2.14 Intentionally Omitted.

1.4 Section 6.04. Section 6.04 of the Credit Agreement is hereby amended by
deleting “2.14 or” appearing in clause (c) thereof.

1.5 Section 6.26. Section 6.26 of the Credit Agreement is hereby amended by
replacing the reference to “Collateral Subsidiary” appearing therein with a
reference to “Subsidiary Guarantor”.



--------------------------------------------------------------------------------

1.6 Section 7.09. Section 7.09 of the Credit Agreement is hereby amended by
replacing the reference to “Section 7.02(e)” appearing therein with a reference
to “Section 7.02(d)”.

SECTION 2. Conditions Precedent. This Agreement shall become effective upon
receipt by the Administrative Agent of executed counterparts of this Agreement
duly executed by each of the Loan Parties, the Administrative Agent and the
Lenders.

SECTION 3. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to (i) the Credit Agreement, as amended by this Agreement and
(ii) all of the other Loan Documents, as such are amended, restated,
supplemented or otherwise modified from time to time in accordance with their
terms.

SECTION 4. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default has occurred or is continuing), including, but not limited to, the
reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent.

SECTION 5. Ratification.

(a) Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.

(b) This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.
Without limiting the foregoing, the parties hereto acknowledge and agree that
nothing in this Agreement shall, or shall be deemed to, (i) waive any present or
future Default or Event of Default or (ii) limit the exercise of any right or
remedy available to the Administrative Agent or the Lenders under any Loan
Document, applicable law or otherwise, whether in respect of any present or
future Default or Event of Default, or otherwise.

 

2



--------------------------------------------------------------------------------

SECTION 6. Waivers; Amendments. Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Lenders.

SECTION 7. References. All references to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import in the Credit Agreement or any other Loan
Document and the other documents and instruments delivered pursuant to or in
connection therewith shall mean and be a reference to the Credit Agreement as
modified hereby and as it may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 8. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
constitute an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by facsimile
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart.

SECTION 9. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 10. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 11. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 12. Loan Document. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document and that the failure of any of the Loan
Parties to comply with the provisions of this Agreement shall constitute an
Event of Default.

SECTION 13. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

SECTION 14. Release. Each Loan Party, on its own behalf and on behalf of its
successors and assigns, hereby waives, releases and discharges the
Administrative Agent, each Lender, each of their respective Affiliates, and all
of the directors, officers, employees, attorneys, agents, successors and assigns
of each such Person, from any and all claims, demands, actions or causes of
action (known and unknown) arising out of or in any way relating to the Loan
Documents and any documents, agreements, dealings or other matters connected
with any of the Loan Documents, in each case to the extent arising (x) on or
prior to the date hereof or (y) out of, or relating to, actions, dealings or
matters occurring on or prior to the date hereof.

 

3



--------------------------------------------------------------------------------

[The remainder of this page left blank intentionally]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Lenders
have caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

BORROWER:

 

LANDMARK APARTMENT TRUST HOLDINGS, LP By: Landmark Apartment Trust, Inc., its
general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

GUARANTORS:

 

LANDMARK APARTMENT TRUST, INC. By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

LANDMARK AT HERITAGE FIELDS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

[Signature page to Seventh Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

LANDMARK AT RIDGEWOOD PRESERVE, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

BAYMEADOWS PARTNERS, LLC

By:

Landmark Apartment Trust Holdings, LP,

its manager

By:

Landmark Apartment Trust, Inc., its

general partner

By:

/s/ Stanley J. Olander, Jr.

Name:

Stanley J. Olander, Jr.

Title:

Chief Executive Officer

 

G&E APARTMENT REIT KEDRON VILLAGE, LLC

By:

Landmark Apartment Trust Holdings, LP,

its manager

By:

Landmark Apartment Trust, Inc., its general partner

By:

/s/ Stanley J. Olander, Jr.

Name:

Stanley J. Olander, Jr.

Title:

Chief Executive Officer

 

[Signature page to Seventh Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BEAR CREEK PARTNERS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

BEDFORD PARTNERS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

COTTONWOOD PARTNERS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

[Signature page to Seventh Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

PEAR RIDGE PARTNERS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

RIVERVIEW PARTNERS SC, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

HAMPTON RIDGE PARTNERS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

[Signature page to Seventh Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

CROWN RIDGE PARTNERS, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

LANDMARK AT COLLIN CREEK, LLC By:

Landmark Apartment Trust Holdings, LP,

its manager

By: Landmark Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

LANDMARK AT BELLA VISTA, L.P. By: Landmark at Bella Vista GP, LLC, its general
partner By: Landmark Apartment Trust Holdings, LP, its manager By: Landmark
Apartment Trust, Inc., its general partner By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer

 

[Signature page to Seventh Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Keegan Koch

Name: Keegan Koch Title: Senior Vice President

 

BANK OF AMERICA, N.A., as a Lender By:

/s/ Keegan Koch

Name: Keegan Koch Title: Senior Vice President

 

CITIBANK, N.A., as a lender By:

/s/ William T. Cahill

Name: William T. Cahill Title: Vice President

 

[Signature page to Seventh Amendment to LATA Credit Agreement]